Wright, J.,
dissenting. The majority correctly states the law governing the statute of limitations in medical malpractice cases and accurately sets forth the unusual facts of this case. My dispute with the court concerns its application of those facts to the settled law.
The facts stated by the majority reveal four relevant events which, in my view, decide this case. (1) March 1984: Alonzo informs Akers there is no evidence of cancer. Mr. Ralph Akers consulted with Dr. R.H. Alonzo to determine why he was passing blood in his urine. At that time Alonzo performed biopsies of Akers’ bladder, had the tissue samples analyzed by Dr. de Lamerens, and told Akers that there was no evidence of cancer. (2) May 1984: Alonzo informs Akers a second time there is no evidence of cancer. Alonzo performed another round of biopsies, had the bladder tissue analyzed, and again informed Akers that there was no evidence of cancer. (3) September 1984: Alonzo informs Akers a third time there is no evidence of cancer. Alonzo performed a third set of biopsies and for a third time told Akers that the biopsies did not reveal cancer. (4) October 1984: Wise informs Akers that he has cancer and recommends chemotherapy. Still unable to determine the reason Akers had blood in his urine, Alonzo referred Akers to Dr. Henry Wise. In October 1984, Wise examined Akers. Wise had a pathologist reanalyze the same pathology slides prepared from the biopsies taken by Alonzo; Wise did not perform additional biopsies on Akers. From his exami*427nation and the pathology slides, Wise concluded that Akers had cancer of the bladder and recommended that he begin chemotherapy.
I believe that Wise’s telling Akers of the bladder cancer was the cognizable event which triggered the beginning of the statutory limitations period. As a result of Wise’s prompt diagnosis, which was based on the very same tissue samples taken by Alonzo, Akers should have known that Alonzo’s failure to diagnose cancer was suspect.
In Flowers v. Walker (1992), 63 Ohio St.3d 546, 549, 589 N.E.2d 1284, 1287-1288, this court explained what constitutes a “cognizable event”:
“A ‘cognizable event’ is the occurrence of facts and circumstances which lead, or should lead, the patient to believe that the physical condition or injury of which she complains is related to a medical diagnosis, treatment, or procedure that the patient previously received. * * *
“Moreover, constructive knowledge of facts, rather than actual knowledge of their legal significance, is enough to start the statute of limitations running under the discovery rule. * * * A plaintiff need not have discovered all the relevant facts necessary to file a claim in order to trigger the statute of limitations. * * * Rather, the ‘cognizable event’ itself puts the plaintiff on notice to investigate the facts and circumstances relevant to her claim in order to pursue her remedies.” (Citations omitted; emphasis sic.)
The test; as articulated by the California Court of Appeals, “ ‘is whether the plaintiff has information of circumstances sufficient to put a reasonable person on inquiry, or has the opportunity to obtain knowledge from sources open to his or her investigation.’ ” Graham v. Hansen (1982), 128 Cal.App.3d 965, 972, 180 Cal.Rptr. 604, 609 (quoting McGee v. Weinberg [1979], 97 Cal.App.3d 798, 803, 159 Cal.Rptr. 86, 89-90).2
The “cognizable event” approach strikes the proper balance between the interest of fairness to the injured party and the basic purpose of a statute of limitations. It does not require individuals to pursue their legal rights and remedies until they reasonably could be expected to be aware of their injuries. It does recognize, however, that the central purpose of a statute of limitations is to require plaintiffs to bring their claims as quickly as possible. See Summers v. Connolly (1953), 159 Ohio St. 396, 401, 50 O.O. 352, 355, 112 N.E.2d 391, 394 (“sound public policy justifies a limitation for commencement of actions because of ‘the difficulty of preserving evidence, the frailty of the memory, and the contingency of the death of witnesses’ ”); Douglas v. Corry *428(1889), 46 Ohio St. 349, 354, 21 N.E. 440, 442 (“[t]he policy of the statute is based upon the evanescent character of all testimony, and the consequent difficulty of making a defense to any claim, after the lapse of a number of years”).
The balance is thrown askew when the court applies the “cognizable event” test as loosely as it does today. In this case the court has permitted the plaintiff to turn a blind eye to Dr. Alonzo’s alleged failure to diagnose bladder cancer. Akers was told on three consecutive occasions by Alonzo that he did not have cancer. He was then told by Dr. Wise, who based his diagnosis on the same information used by Alonzo, that he did have cancer. This, clearly, would have alerted a reasonable person that Alonzo’s diagnosis may have been faulty. If in October 1984 Akers had inquired into Alonzo’s then recent conclusion that he did not have cancer, he quickly would have discovered that Dr. de Lamerens was the individual responsible for examining and interpreting the bladder tissue. He then could have decided whether to pursue an action against de Lamerens.
The “cognizable event” analysis is profoundly weakened if the plaintiff is not required to explore the circumstances of her injury until she has actual knowledge of the alleged malpractice. This is why this court .has stressed that constructive knowledge of facts which suggest malpractice is sufficient to start the running of the statute of limitations. See Flowers, supra, 63 Ohio St.3d at 549, 589 N.E.2d at 1287. It is unlikely that the majority in this case intended to embrace an “actual knowledge” test. Yet, reading the facts together with the decision reached by the majority would lead one to believe that the statute of limitations did not begin to run on the Akerses’ claim against de Lamerens until the Akerses gained actual knowledge in 1989 of the legal significance of de Lamerens’ alleged misdiagnosis.
I do not mean to imply by this dissent that the court’s opinion has weakened the precedent set by Flowers, supra; Herr v. Robinson Mem. Hosp. (1990), 49 Ohio St.3d 6, 550 N.E.2d 159; and Allenius v. Thomas (1989), 42 Ohio St.3d 131, 538 N.E.2d 93. To the contrary, I wish only to state my firm disagreement with the majority’s treatment of this uncommon factual scenario within the analytic framework established by these cases.
I would hold that the cognizable event occurred in October 1984 when Akers was diagnosed by Wise as having bladder cancer and was advised to begin chemotherapy. I believe that the trial court correctly granted de Lamerens’ motion for summary judgment and that the judgment of the court of appeals should be reversed. I respectfully dissent.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.

. This test has been cited with approval in Flowers, supra; Allenius v. Thomas (1989), 42 Ohio St.3d 131, 135, 538 N.E.2d 93, 97 (Moyer, C.J., concurring); and Hershberger v. Akron City Hosp. (1987), 34 Ohio St.3d 1, 5, 516 N.E.2d 204, 207.